Citation Nr: 1518436	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The issues of entitlement to service connection for myelin damage due to diabetes mellitus, bilateral hearing loss, bilateral tinnitus, and a total disability rating based on individual unemployability have been raised by the record in March, April, and October 2014 statements, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran filed a substantive appeal (Form 9) which was received by the RO in July 2013.  Thereafter, the Veteran's representative submitted additional evidence in support of his claim, which was received by the Board in October 2014.  This evidence was not accompanied by a waiver of RO consideration.  Because the Form 9 addressing the issue was received after February 2, 2013, a waiver of review by the RO is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).


FINDING OF FACT

There is no competent evidence of a current diagnosis of peripheral neuropathy of the bilateral upper extremities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's September 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with November 2011 and August 2014 VA examinations in connection with his claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran alleges he should be granted service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus or as due to Agent Orange exposure.

The Veteran's service treatment records show no complaints, diagnoses, or treatment of neuropathy of the upper extremities.

Similarly, VA treatment records do not show any complaints, diagnoses, or treatment for upper extremity peripheral neuropathy.  While the Veteran has reported pain in his right shoulder throughout the record, September 2013 VA treatment notes document degenerative changes of the cervical spine.  These changes were most notable for facet joint hypertrophy on the right at C4/C5 contributing to severe right neural foraminal stenosis possibly affecting the exiting right C5 nerve route.  

At a November 2011 VA diabetic sensory-motor peripheral neuropathy examination, the Veteran had no numbness or pain in his hands and reported no trouble with buttons, laces, or cutting meat.  He reported mild numbness in his left upper extremity.  Examination revealed muscle strength was 5/5 for both upper extremities.  Deep tendon reflexes of the right upper extremity were normal and were increased without clonus on the left upper extremity.  Light touch/monofilament testing was normal, and sensory was intact as to position, vibration, and cold.  No muscle atrophy was found and no trophic changes attributable to diabetic peripheral neuropathy were noted.  The examiner found that the Veteran did not exhibit any symptoms attributable to peripheral neuropathy and reported that he did not have a diagnosis of peripheral neuropathy of the upper or lower extremities.  At a December 2012 VA diabetes examination the examiner found no evidence of neuropathy.

At an August 2014 VA diabetic sensory-motor peripheral neuropathy examination the Veteran reported some numbness in his arms from the shoulders on the right upper extremity only; he denied numbness or pain in his hands.  He reported mild intermittent pain and mild numbness in his right upper extremity only and denied paresthesias and dysesthesias in both upper extremities.  Examination revealed muscle strength, light touch/monofilament testing , deep tendon reflexes  were normal for both upper extremities.  Sensory was intact as to position, vibration, and cold.  No muscle atrophy was found and no trophic changes attributable to diabetic peripheral neuropathy were noted.  The Veteran did report numbness and tingling with intermittent pain in his bilateral feet and clinically the examiner found mild incomplete sensory loss of the bilateral lower extremities.  The examiner diagnosed bilateral lower extremity diabetic peripheral neuropathy and did not diagnose peripheral neuropathy of the upper extremities.  The examiner acknowledged the Veteran's right shoulder pain as reported at the examination and as documented in his VA treatment records and attributed it to the degenerative changes found in his cervical spine.

An October 2014 statement from the Veteran's representative indicated he experienced numbness and tingling in his bilateral upper extremities which traveled up to his shoulders and that his hands were shaky.  The representative also alleged the Veteran had difficulty holding and gripping things.

The only contentions in the record that the Veteran has peripheral neuropathy of the bilateral upper extremities are his own statements.  The Board recognizes that the Veteran may sincerely believe he has peripheral neuropathy of the upper extremities and acknowledges that he, as well as his representative speaking on his behalf, are competent to report symptoms the Veteran experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  However, as a lay person, the Veteran is not competent to report that he has a diagnosis of peripheral neuropathy.  Medical diagnosis involves questions that are beyond the range of common knowledge and require the special knowledge and experience of a trained medical professional.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Although the Federal Circuit has found instances where a lay person is competent to establish a diagnosis of a simple condition, whether the Veteran has peripheral neuropathy is a medically complex question which laypersons, such as the Veteran, are not competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board ascribes significant weight to the November 2011 and August 2014 examiners, who have examined the Veteran and found no evidence of peripheral neuropathy of the upper extremities.

The Board also acknowledges the Veteran's contentions in his July 2013 Form 9 that he was not given an electromyogram (EMG) to determine whether or not he had peripheral neuropathy.  In the August 2014 VA examination report, the examiner indicated that an EMG was not necessary to diagnose diabetic peripheral neuropathy and, in fact, that examiner diagnosed peripheral neuropathy of the lower extremities based on clinical examination alone.  As stated above, the Veteran does not have the requisite education, training, or experience to offer this medical statement, and the Board affords far more weight to the VA examiner's opinion that an EMG is not required to adequately diagnose peripheral neuropathy.  See 38 C.F.R. § 3.159(a)(1).

The existence of a current disability is required to prevail on a claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement for a current disability can also be met if there is a disability at any point during the appeal period or even shortly before the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As noted above, no medical professional of record has ever diagnosed peripheral neuropathy of the upper extremities whatsoever at any point during the appeal period or shortly before the claim was filed.  Absent a competent diagnosis, any discussion regarding theories of entitlement to service connection are moot, the Veteran's claim is not valid, and the Board is precluded from granting service connection.

As the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


